Solomon v City of New York (2016 NY Slip Op 08961)





Solomon v City of New York


2016 NY Slip Op 08961


Decided on December 29, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 29, 2016

Mazzarelli, J.P., Sweeny, Richter, Manzanet-Daniels, Feinman, JJ.


107941/10 2583 2582

[*1]Natalie Solomon, Plaintiff-Appellant,
vThe City of New York, et al., Defendants, Action Arts League, Defendant-Respondent.


Abrams, Fensterman, Fensterman, Eisman, Formato, Ferrara & Wolf, LLP, Lake Success (Anthony J. Genovesi Jr. of counsel), for appellant.
Cruser, Mitchell, Novitz, Sanchez, Gaston & Zimet, LLP, Farmingdale (Rondiene E. Novitz of counsel), for respondent.

Judgment, Supreme Court, New York County (Frank P. Nervo, J.), entered August 7, 2015, upon a jury verdict in defendant's favor, unanimously affirmed, without costs. Appeal from order, same court and Justice, entered October 30, 2014, which denied plaintiff's motion to set aside the jury verdict, unanimously dismissed, without costs, as subsumed in the appeal from the judgment.
Plaintiff seeks to recover damages for injuries she sustained at an art festival run by defendant. Plaintiff had climbed to the top of an art installation known as the Drop, an 18-foot-high, smooth, round, air-filled structure, and begun to dance on it, and, when other people reached the top and started dancing, she fell off.
The jury's conclusion that defendant did not breach its duty to maintain the Drop in a reasonably safe condition by failing to secure it in such a way as to prevent plaintiff from falling [*2]off it is supported by a reasonable interpretation of the evidence (see Lolik v Big V Supermarkets, 86 NY2d 744 [1995]; McDermott v Coffee Beanery, Ltd., 9 AD3d 195, 206 [1st Dept 2004]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 29, 2016
CLERK